Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final office Action


Compound of claim 1 is known as Omidenapag isopropyl
Isopropyl N-[6-({[4-(1H-pyrazol-1-yl) benzyl](3-pyridinylsulfonyl)amino}methyl)-2-pyridinyl]glycinate. 

    PNG
    media_image1.png
    250
    250
    media_image1.png
    Greyscale

. 
Claims 1-20 are pending. 
New claims 18-20 were added.
No claim is allowed. 
Claims 1-8. 12, 13 and 18 were examined.
Claims 9-11, 14-17, 19 and 20.
New claims 19 and 20 were withdrawn from consideration as non-elected invention.


Response to Remarks


Applicants response filed on 10/19/2020 is acknowledged.  Applicants’ arguments were fully considered but were not found persuasive.  The range is taught by prior art.  Hagihara et al. teaches that ophthalmic solutions containing the effective ingredient with a pH to 4.0 to 8.5. It teaches dosage of the effective ingredient in a medical composition may vary depending on a symptom, age, administration method, etc., and, for example, in the case of oral administration, it can be administered with a lower limit of 0.001 mg/Kg (preferably 0.01 mg/Kg) and an upper limit of 100 mg/Kg (preferably 10 mg/Kg) per each administration, and in the case of parenteral administration, it can be 


It would have been obvious to one skilled in the art at the time the invention was filed to adjust the doses as needed especially when Hagihara et al teaches that the administration dose may vary depending on the various conditions, so that there is a case where a less dosage than the above-mentioned administration dose may be sufficient in some cases, and there is a case where it is necessary to administer with a larger amount than the above range. (See lines 4-9, col. 100). 
Kirihara teaches  that eye drop, containing the compound can be generally administered once or several times per day at a daily dose of from 0.05 to 500 .mu.g, which can be appropriately increased or decreased depending on the age or symptoms of the patient or the like. The concentration compound at a concentration of from 0.00001 to 3 w/v %, preferably from 0.0001 to 1 w/v %, more preferably from 0.001 to 0.1 w/v %, further more preferably from 0.003 to 0.03 w/v % can be instilled once or several times per day. [0043], [0044]. The concentration of the nonselective sympathomimetic drug in an eye drop is not particularly limited, but in the case of dipivefrin, an eye drop containing dipivefrin at a concentration of from 0.001 to 3 w/v %, preferably from 0.04 to 0.1 w/v %, more preferably 0.04 w/v % or 0.1 w/v % can be instilled once or several times per day. [0045]

In addition, claims amounts of polyethoxylated castor oils Weimer et al. teaches the topical administration of an aqueous composition comprising one or more polyethoxylated castor oil compounds. The compositions include one or more polyethoxylated castor oils in an amount from about 0.02-20 % by weight (wt %). It is preferred to use one or more polyethoxylated castor oils in an amount from about 0.1-5 wt %, and it is especially preferred to use an amount from about 0.5-2 wt %. [0013].  In regards to content of the polyoxyethylene castor oil is in a range of 0.001 to 5% (w/v) or 0.8 to 2% (w/v), the ratios overlap with prior art amounts. The amounts as 1-8. 12, 13 and 18 can be adjusted by one skilled in the art as needed. 
Double patenting rejection is maintained. 

Previously, Applicants  elected, with traverse Group I, Claims 1-8, 12 and 13, drawn to a pharmaceutical composition comprising isopropyl (6-{[4-(pyrazol-l-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate or a salt thereof, and polyoxyethylene castor oil, wherein the content of the isopropyl 6-{[4-(pyrazol-l-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate or a salt thereof is in a range of 0.001 to 0.003% (w/v), and the polyoxyethylene castor oil is not polyoxyethylene hardened castor oil. Restriction is made final. 
Species Election

Applicants elect “polyoxyl 35 castor oil” as a species which reads on claims 1-14.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:


Claim 18:
18. (New) The pharmaceutical composition according to claim 1, wherein the content of the isopropyl 6-{[4-(pyrazol-l-yl) benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate or a salt thereof is 0.002% (w/v).
It is suggested to amend the claim to overcome this rejection. 


35 USC § 103(a) Obviousness Rejection 

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 1-8. 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara et al. (US Patent 8,685,986 also published as US 2012/0190852), Kirihara et al. (US 20140018350) and Weimer et al. (US 2002/0009507), These references teach polyoxyethylene castor oils in compositions containing 6-{[4-(pyrazol-1-yl) benzyl](pyridin-3-ylsulfonyl)amino methyl}pyridin-2-ylamino)ethyl acetate and (6-{[4-(pyrazol-1-yl) benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)isopropyl acetate (Omidenapeg isopropyl)  in specific ratios with nonionic surfactant polyethylene castor oil in 0.5 to 3% (w/v) for stable composition which embraces Applicants claimed invention.   The references also teach the amounts of the active compound of claim 17 isopropyl N-[6-({[4-(1H-pyrazol-1-yl) benzyl](3-pyridinylsulfonyl) amino} methyl)-2-pyridinyl]glycinate. See the entire documents.
In regards to claims 1-8. 12 and 13, Hagihara et al. teaches pharmaceutical compositions of isopropyl (6-{[4-(pyrazol-1-yl) benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate for treatment of glaucoma.  (See especially last two compounds of claim 18 for the compound and compound 10 from in col. 2). 
Hagihara et al. teaches ophthalmic composition containing non-ionic surfactants polyoxy sorbitan fatty acid ester (Lines 63-65, col. 98) which is a non-ionic surfactant.  Polyoxy castor oil is a member of polyethylene castor oil.  It teaches cationic surfactants such as benzalkonium chloride, etc. (Lines 62-63, col. 98). As preservative (line 49, col. 99). 
 It teaches pH adjuster (Line 34-38, col. 99). 
In regards to amounts as in claim 1, ophthalmic solutions, Hagihara et al that that  eye-dropped with a concentration of the compound preferably 0.001 to 1% (w/v), more preferably 0.0001 to 0.1% (w/v) with one to several drops per each time once to several times (Lines 55-67, col. 99 and lines 1-3, col. 100). 

Therefore, it would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to prepare a pharmaceutical composition of a known compound and ophthalmic composition taught by Hagihara et al for treating glaucoma and other ophthalmic conditions. 
In regards to amounts of the compound Hagihara teaches 0.000001 to 1% (w/v), more preferably 0.0001 to 0.1% (w/v) which overlaps with claimed 0.0001 to 0.003% (w/v) and 0.0001 to 0.1%.    One skilled in the art would prepare the composition as taught and can make and optimize the conditions by variation in amounts because the 

It would have been obvious to one skilled in the art with reasonable expectation of success to prepare and/or optimized the known pharmaceutical composition used for treating glaucoma and other eye disease, when Hagihara teaches that the ophthalmic solution can be prepared by the method known to the art, and as additives, etc., an isotonic agent, buffer, pH adjuster, solubilizing agent, thickening agent, stabilizer, preservative (antiseptic), etc., may be optionally formulated. Also, by adding a pH adjuster, thickening agent, dispersant, etc., the medical component is dispersed, whereby stable ophthalmic solutions can be obtained. (Lines 16-26, col. 98). 

Hagihara does not teach explicitly polyoxyethylene castor oil includes polyoxyl 35 castor oil.   Therefore, Kirihara et al (US 20140018350) was used because it teaches Polyoxyl 35 castor oil in an ophthalmic composition containing, isopropyl (6-{[4-(pyrazol-1-yl) benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate).
In regards to claims 1-8. 12 and 13 Kirihara et al (US 20140018350)  teaches a combination of preventive or therapeutic drugs for glaucoma or ocular hypertension, which is useful as a preventive isopropyl (6-{[4-(pyrazol-1-yl) benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate for treating glaucoma or ocular hypertension containing 0.01 g, sodium dihydrogen phosphate 0.15 g, glycerin q.s., polyoxyl 35 castor oil 1.7 g, disodium edetate 0.05 g, benzalkonium chloride 0.005 g, diluted hydrochloric acid q.s., sodium hydroxide q.s., purified water q.s.(Abstract).
Kirihara teaches in preparation:
Isopropyl compound as in instant claims 17-28,
Polyoxyl 35 castor oil, 0.0006 g
Disodium edetate
Glycerin solution, 
Benzalkonium chloride solution, 

Boric acid and Sorbic acid solution [0060], [00061] and [0038]. 
In regards to claims 17-28, Kirihara (US 20140018950) teaches an eye drop a widely used additive can be used in the eye drop, and examples of the additive include a tonicity agent, a buffer, a surfactant, a stabilizer and a preservative. Examples of the tonicity agent include sodium chloride and concentrated glycerin. Examples of the buffer include sodium phosphate, sodium acetate, boric acid, borax and citric acid. Examples of the surfactant include polyoxyethylene sorbitan monooleate, polyoxyl stearate and polyoxyethylene hydrogenated castor oil. Examples of the stabilizer include sodium citrate and disodium edetate. Examples of the preservative include benzalkonium chloride and paraben. [0038].

Therefore, one skilled in the art at the time the invention was filed would consider including Polyoxyl 35 castor oil in polyethoxylated castor oil with reasonable expectation of success because Kirihara teaches addition of polyoxyl 35 castor oil in the composition.   It would have been obvious to one skilled in the art at the time the invention was filed to prepare a composition which is storage stable dose can be appropriately changed and adjusted depending on the dosage form, severity of symptoms, age or body weight of the patient to which the present compound or the drug is to be administered, administration route, medical opinion or the like. [0042], [0043], [0044] and [0045] .
In regards to claims 1-8. 12, 13 and 18 amounts of polyethoxylated castor oils Weimer et al. teaches the topical administration of an aqueous composition comprising one or more polyethoxylated castor oil compounds. The compositions include one or more polyethoxylated castor oils in an amount from about 0.02-20 % by weight (wt %). It is preferred to use one or more polyethoxylated castor oils in an amount from about 0.1-5 wt %, and it is especially preferred to use an amount from about 0.5-2 wt %. [0013].  In regards to content of the polyoxyethylene castor oil is in a range of 0.001 to 5% (w/v) or 0.8 to 2% (w/v), the ratios overlap with prior art amounts. The amounts cab be can be adjusted by one skilled in the art as needed. [0043].
Weimer was added to show more about the composition containing low amounts of polyoxyethylene castor oil and its ratio with the active compound as in instant claim 17 teaches polyethoxylated castor oil in compositions for treating dry eye disorders.  It teaches ratios and ranges of castor oil in composition.  Weimer et al. teaches the 
It would have been obvious to one skilled in the art to prepare composition of the known compound by adding polyoxyethylene castor oil with reasonable expectation of success by using isopropyl (6-{[4-(pyrazol-1-yl) benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate is the same as in Applicants claims which is taught by both Hagihara et al. and Kirihara.   It teaches very small ratios of polyoxyethylene castor oil and its ratio to the compound.to obtain a stabilized composition and add preservatives and other ingredients to solubilize and stabilize by adjusting pH of the composition.  All the ingredients necessary are taught in specific ratios and amounts in ranges. [0060].
In regards to dosage, Kirihara teaches that in the case of an eye drop, the compound can be generally administered once or several times per day at a daily dose of from 0.05 to 500 .mu.g, which can be appropriately increased or decreased depending on the age or symptoms of the patient or the like. The concentration of the present compound in the eye drop is not particularly limited, but an eye drop containing the present compound at a concentration of from 0.00001 to 3 w/v %, preferably from 0.0001 to 1 w/v %, more preferably from 0.001 to 0.1 w/v %, further more preferably from 0.003 to 0.03 w/v % can be instilled once or several times per day. Incidentally, the concentration of the present compound in an eye drop may be calculated on the basis of the weight of the present compound either in a free form or in the form of a salt (hereinafter, the same shall apply). Further, in the case of an ophthalmic ointment, the present compound can be generally administered once or several times at a daily dose of generally from 0.0001 to 30 mg, preferably from 0.0003 to 10 mg, more preferably from 0.001 to 3 mg, further more preferably from 0.003 to 1 mg. [0043]. 
One skilled in the art would be able to find an appropriate amounts as needed in view of Kirihara which teaches dose can be appropriately changed depending on the dosage form, severity of symptoms, age or body weight of the patient to which the present compound or the drug is to be administered, administration route, medical opinion or the like. Hereinafter, the case of instillation administration will be mainly described as an example. [0042].

It would have been obvious to one skilled in the art at the time the invention was filed to vary and/or optimize the amount of (compound) provided in the composition, according to the guidance provided by (reference), to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
One skilled in the art at the time the invention was filed would select castor oil because Weimer et al. (US ‘507) teaches use of polyethoxylated castor oil compounds for eye and include those classified as PEG-castor oils, It would have been obvious to choose from various type of castor oils which are less irritable in eye such as polyoxyethylene castor oil.

Claimed pharmaceutical Compositions are not examined for its intended use. 
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 


A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.

In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8. 12, 13  and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6-9 and 21-29 of recently allowed Application No. 15/204507 now US Patent 10149908).
This is a provisional nonstatutory double patenting rejection.
Claims of the recently allowed application are drawn to composition comprising Isopropyl N-[6-({[4-(1H-pyrazol-1-yl) benzyl](3-pyridinylsulfonyl)amino}methyl)-2-pyridinyl]glycinate.(as in instant claim 17) non-ionic surfactants polyoxy sorbitan fatty acid ester (Lines 63-65, col. 98) which is a non-ionic surfactant.  Polyoxy castor oil is a member of polyethylene castor oil. 
Although the claims are not identical, they are considered obvious because the term comprising allows other ingredients can be added. 
Instant claims differ from the claims of 15/204507 in claiming the pharmaceutical composition containing amounts of Isopropyl N-[6-({[4-(1H-pyrazol-1-yl) benzyl](3-pyridinylsulfonyl)amino}methyl)-2-pyridinyl]glycinate and specific castor oil. 
Even though instant claims use the term “consisting of”, 15/204,507 contains “comprising” so other ingredients can be added. 
 It would have been obvious to one skilled in the art to prepare a composition containing non-ionic surfactants polyoxy sorbitan fatty acid ester (Lines 63-65, col. 98) which is a non-ionic surfactant.  Polyoxy castor oil is a member of polyethylene castor oil. Instant claims does not recite non-ionic surfactant but contains transitional term “comprising” which allows other ingredients can be added.  
It is suggested to file a terminal disclaimer to overcome this rejection.  

Claims 1-8. 12 and 13  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending application 
 The claims of the instant application are drawn to a composition containing Isopropyl N-[6-({[4-(1H-pyrazol-1-yl) benzyl](3-pyridinylsulfonyl)amino}methyl)-2-pyridinyl]glycinate.(as in instant claim 17), and specific castor oil in certain amounts. The claims of copending application are drawn to a composition containing the same compound, non-ionic surfactants edetic acid or salts thereof.  Since the “comprising” is used in instant claims, other ingredients can be added.
Therefore, it would have been obvious to one skilled in the art to prepare a composition containing non-ionic surfactants polyoxy sorbitan fatty acid ester (Lines 63-65, col. 98) which is a non-ionic surfactant.  Polyoxy castor oil is a member of polyethylene castor oil. Instant claims does not recite non-ionic surfactant but contains transitional term “comprising” which allows other ingredients can be added.  Even though instant claims use the term “consisting of”, copending application 16/173,299 contains “comprising” so other ingredients can be added. 
It is suggested to file a terminal disclaimer to overcome this rejection.  
This is a provisional nonstatutory double patenting rejection.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/SABIHA N QAZI/Primary Examiner, Art Unit 1628